368 U.S. 401 (1962)
NATIONAL LABOR RELATIONS BOARD
v.
LOCAL 476, UNITED ASSOCIATION OF JOURNEYMEN OF THE PLUMBING AND PIPEFITTING INDUSTRY, AFL-CIO, ET AL.
No. 39.
Supreme Court of United States.
Decided January 15, 1962.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIRST CIRCUIT.
Solicitor General Rankin, Stuart Rothman, Dominick L. Manoli and Norton J. Come for petitioner.
Martin F. O'Donoghue for respondents.
PER CURIAM.
The petition for a writ of certiorari is granted. In unfair labor practice proceedings before the National Labor Relations Board respondents did not except to the terms of an order directing them to cease and desist from certain practices found to violate § 8 (b) (4) (A) of the National Labor Relations Act, 29 U.S. C. § 158 (b) (4) (A), as regards the employees of a named employer "or any other employer" where an object is to force or require the named employer "or any other employer or person" to cease doing business with a named primary contractor. The Court of Appeals in enforcement proceedings modified the order, among other ways, by striking the references to "any other employer" and to "any other employer or person." 283 F.2d 26. The judgment of the Court of Appeals is reversed and the case is remanded with directions that a judgment be entered *402 which affirms and enforces the Board order after restoring these deleted provisions. Labor Board v. Cheney California Lumber Co., 327 U.S. 385; § 10 (e), 49 Stat. 454, as amended, 29 U.S. C. § 160 (e). See also Labor Board v. Ochoa Fertilizer Corp., ante, p. 318.